Citation Nr: 0710887	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-05 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a medial meniscectomy of the right 
knee.  

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee with painful motion on flexion.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to June 
1985.  

This matter originally comes to the Board of Veterans' 
Appeals (Board) from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which, in pertinent part, denied the veteran's claim 
for a rating in excess of 10 percent for postoperative 
residuals of a medial meniscectomy of the right knee.  This 
matter was most recently before the Board in September 2006, 
when it was remanded to the Newark RO through the VA's 
Appeals Management Center (AMC) in Washington, DC.  By such 
remand, the Board requested that certain evidentiary and 
procedural development be undertaken.  

On remand, the AMC, subsequent to obtaining the report of a 
VA medical examination conducted in March 2005, determined in 
a rating decision of December 2006 that service connection 
for right knee arthritis with painful motion was in order, 
with assignment of an initial rating of 10 percent, effective 
from March 10, 2005.  In separate action in December 2006, 
the AMC confirmed and continued the previously assigned 10 
percent rating for the veteran's postoperative residuals of a 
right medial meniscectomy.  Based on the foregoing action, 
and inasmuch as the claim for increase initiated by the 
veteran in February 2000 encompassed both issues, each such 
matter noted on the title page of this document is now before 
the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected postoperative residuals 
of a right medial meniscectomy are currently manifested by a 
chronic, full thickness tear of the anterior cruciate 
ligament, irregularity throughout the posterior horn of the 
medial meniscus, and periodic joint effusion; the medical 
evidence does not show more than slight instability and there 
is no medical evidence of subluxation or recurrent episodes 
of locking with pain and effusion into the joint.  

2.  The veteran's service-connected arthritis of the right 
knee is moderate in degree and is manifested by normal 
extension and limitation of flexion to no less than 120 
degrees; there is an inch of atrophy at eight inches above 
the tibial tubercle and further reduction of 10 percent of 
existing range of motion on repetitive movement.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for postoperative residuals of a meniscectomy of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.10, 4.71a, Diagnostic Codes 5257, 5258 
(2006).

2.  The criteria for the assignment of a rating in excess of 
10 percent for degenerative arthritis of the right knee with 
painful motion have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003-5260, 5261 (2006); VAOPGCPREC 9-2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was remanded by the Board in 
September 2006, and previously in August 2003.  All of the 
actions previously sought by the Board through its prior 
development requests appear to have been completed in full as 
directed, and neither the veteran, nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the veteran's 
claims for increase, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for him was provided initially in the 
RO's letter of April 2001 and in various, subsequently dated 
items of correspondence from the RO and AMC.  Notice pursuant 
to Dingess/Hartman was furnished to the veteran by the AMC 
through its letter of September 2006.  The veteran was 
thereby notified that he should submit all pertinent evidence 
in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, VCAA notice was not provided to the veteran 
prior to the initial RO decision in July 2000; however, it is 
evident that the claim was readjudicated by VA after full 
VCAA notice was furnished, including that pertaining to 
Dingess-Hartman.  See Supplemental Statement of the Case 
(SSOC) issued in December 2006; Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of a notification defect). 

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Finally, all pertinent examination and treatment records, 
including those utilized by the Social Security 
Administration, have been obtained and made a part of the 
veteran's claims folder to the extent that such records have 
been adequately identified or are otherwise available.  
Notice is taken that the record contains extensive 
examination and treatment reports compiled by VA.  The record 
also reflects that three VA medical examinations have been 
afforded the veteran with respect to his service-connected 
right knee disorders during the course of the instant appeal, 
with such examinations having been comprehensive in scope and 
productive of detailed clinical findings, notwithstanding the 
absence of the veteran's claims folder on the occasion of the 
March 2005 evaluation.  The absence of the claims folder in 
this instance, while regrettable, does not diminish the 
reliability of the clinical and X-ray findings, which in this 
instance are of primary importance.  The Board observes that 
review of the claims file with a claim for an increased 
rating of a service-connected disability is only required 
where necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions.  See VAOPGCPREC 20-95.  In this case, the Board 
finds that resort to the veteran's claims file was not 
necessary because the veteran provided an accurate account of 
his medical history, thus ensuring a fully informed 
examination.

Inasmuch as there is ample competent evidence of record to 
render an appellate decision, there is no duty to provide 
another examination or obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, it is 
found VA has satisfied its duties under the VCAA.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.   Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for 
an orthopedic disorder must reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

In this case, service connection for postoperative residuals 
of a partial tear of the right medial meniscus was 
established by RO action in February 1986, at which time a 10 
percent rating was assigned under 38 C.F.R. § 4.71a, DC 5257.  
Such disability has continued to be characterized and rated 
in the same way since the initial evaluation was assigned.  
By its rating decision in December 2006, the AMC determined 
that a separate grant of service connection was in order for 
right knee arthritis, for which a 10 percent evaluation was 
assigned under DC 5010-5260, effective from March 2005.  

Traumatic arthritis is ratable as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated 
in accordance with 38 C.F.R. § 4.71a, DC 5003, which provides 
that when arthritis is established by X-ray findings it will 
be rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
Where the limitation of motion of the specific joint involved 
is noncompensable under the appropriate DCs, a 10 percent 
rating is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  

38 C.F.R. § 4.71a, DC 5260 provides for a noncompensable 
rating for a limitation of leg flexion to 60 degrees, and a 
10 percent rating when flexion is limited to 45 degrees.  A 
20 percent rating is warranted for leg flexion limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5260.

When extension of the leg is limited to five degrees, a 
noncompensable rating is
assignable.  A 10 percent rating requires a limitation of 
extension to 10 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal knee flexion is to 140 degrees, and normal knee 
extension is to 0 degrees. 38 C.F.R. § 4.71, Plate II (2006).

Slight knee impairment, manifested by recurrent subluxation 
or lateral instability, warrants a 10 percent rating.  38 
C.F.R. § 4.71a, DC 5257.  Moderate knee impairment warrants a 
20 percent rating, and where there is a severe knee 
impairment, so caused, a 30 percent evaluation is assignable.  
Id.  

In VAOPGCPREC 23-97, the VA's General Counsel determined 
that, when a claimant has arthritis and instability of the 
knee, multiple ratings may be assigned under DCs 5003 and 
5257.  Moreover, in VAOPGCPREC 9-98, it was found that, even 
if the veteran did not have limitation of motion of the knee 
meeting the criteria for a noncompensable evaluation under 
DCs 5260 or 5261, a separate evaluation could be assigned if 
there was evidence of a full range of motion "inhibited by 
pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The Board also notes that VA General Counsel held in 
VAOPGCOREC 9-2004 that separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same joint.

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

A medical examination in February 2000, that was requested to 
be performed by the Social Security Administration, disclosed 
diffuse tenderness of the right knee, but no effusion.  The 
veteran would not allow passive range of motion to be 
undertaken, but during spontaneous activity, he was noted to 
exhibit a full range of motion of the right knee.  Stability 
of the right knee could not be evaluated, secondary to pain.  

On a VA joints examination in April 2000, there was shown to 
be full extension of the right knee.  Flexion could not be 
accomplished due to the veteran's reluctance to inflict 
discomfort upon himself.  No increased heat, effusion, or 
joint line tenderness was present, although there was shown 
to be patellofemoral grinding.  The drawer sign was negative 
and there was indicated to be one inch of atrophy at eight 
inches above the tibial tubercle.  

A magnetic resonance imaging of the right knee in May 2000 
identified a complete tear of the anterior cruciate ligament, 
irregularity throughout the posterior horn of the medial 
meniscus, and moderate joint effusion.  

When evaluated by VA in May 2001, the veteran walked without 
a limp and there was noted to a normal wear pattern on the 
soles of his shoes.  A mild knee effusion was present and 
medial and lateral joint line tenderness was noted.  The 
drawer sign was negative; there was a markedly positive 
patellofemoral grinding test, which reproduced much of the 
veteran's pain.  X-rays showed mild to moderate 
osteoarthritis of the right knee.  

A VA orthopedic examination in March 2005 showed no swelling; 
atrophy of the quadriceps muscle, joint line tenderness, and 
crepitus on movement were, however, shown.  Full extension 
was present and flexion to 120 degrees with pain was 
possible.  A positive McMurray's sign was present.  There was 
slight instability with anterior stressing of the knee joint; 
no instability was found on varus, valgus, or posterior 
stressing.  After repetitive motion, there was found to be an 
additional increase in pain, with an additional loss of 10 
percent of joint function.  X-rays were found to be 
consistent with tricompartmental osteoarthritis.  

In all, the record does not identify a compensable limitation 
of motion of the right knee in association with an arthritic 
process of that knee, although a limitation of flexion is 
shown, such as to warrant the assignment of a 10 percent 
schedular evaluation under DC 5010-5003.  See 38 C.F.R. 
§ 4.71a, DCs 5003, 5260, 5261.  There is no limitation of 
extension and the degree of limitation of flexion shown falls 
far short of what is required for a rating in excess of 10 
percent.  Consideration has been given to VAOPGCPREC 9-2004, 
but the reported degrees of limitation of motion do not 
support separate compensable ratings for either knee based 
upon limitation of flexion and extension.  This, in effect, 
represents a confirmation and continuation of the 10 percent 
knee rating previously assigned by the RO on the basis of 
arthritic involvement and noncompensable (under Code 5260) 
limitation of flexion.  No rating in excess of that herein 
assigned on a schedular basis is shown, inasmuch as no 
greater limitation of motion is shown to be present. 

With respect to the 10 percent rating in effect for arthritis 
and resulting limitation of motion, 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca are for application, but do not under the 
facts of this case permit the assignment of any higher 
schedular evaluation.  It is apparent from the March 2005 
data that the additional limitation of motion caused by pain 
and functional loss, and, in particular, repetitive motion, 
amounts to an additional 10 percent loss of joint function, 
including range of motion.  There is also indication of some 
atrophy of the right thigh.  However, the resulting reduction 
in flexion or extension is not to such a degree as to warrant 
the assignment of an increased schedular evaluation under 
Code 5260 or a separate compensable rating under Code 5261.  
To that end, there is no basis to increase the 10 percent 
rating assigned for right knee arthritis on the basis of 38 
C.F.R. §§ 4.40, 4.45, 4.59 or DeLuca.

As for the postoperative residuals of a right knee 
meniscectomy, there is MRI evidence of a chronic, full 
thickness tear of the anterior cruciate ligament and 
irregularity throughout the posterior horn of the medial 
meniscus, along with apparent periodic joint effusion, but 
the medical evidence does not show more than slight 
instability and there is no clinical indication of 
subluxation or recurrent episodes of locking with pain and 
effusion into the joint.  Under such circumstances, a rating 
in excess of 10 percent is not warranted under Code 5257 or 
5258

The provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca 
likewise do not afford a basis for increased schedular 
evaluations for the right knee.  Those indicia of functional 
loss are applicable only to those DCs where the basis for 
rating is limitation of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996) (DC 5257 is not predicated on limitation of 
motion and 38 C.F.R. §§ 4.40, 4.45 do not apply.)  Under DCs 
5256, 5257, 5258, and 5262, the focus is on other than 
limitation of motion, and as such, functional loss is not for 
consideration.

Finally, in terms of the veteran's extraschedular entitlement 
to increased disability evaluations, the record is devoid of 
evidence indicating that the right knee disabilities have 
required frequent periods of hospitalization or significantly 
affected his employment.  Notice is taken that the veteran 
has not been employed in some time, due to various disorders, 
but there is no medical evidence to show that his service-
connected right knee disabilities alone cause marked 
industrial impairment.  Accordingly, there is no basis to 
refer either increased rating claim for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b).  See also 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).







ORDER

A rating in excess of 10 percent for postoperative residuals 
of a medial meniscectomy of the right knee is denied.  

A rating in excess of 10 percent for arthritis of the right 
knee with painful motion on flexion is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


